Citation Nr: 0525920	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for the grant of a total schedular rating based on the 
loss of use of both feet and special monthly compensation 
under 38 U.S.C.A. § 1114(l) (West 2002), to include on the 
basis of clear and unmistakable error (CUE) in a November 
1998 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter for procedural considerations in 
October 2004, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  A November 1998 rating decision assigned a 30 percent 
rating for amputation of the right great toe, effective from 
January 1994, a 40 percent rating for left foot amputation, 
effective from January 1998, and special monthly compensation 
for anatomical loss of the left foot, effective from January 
1998.  

2.  There is no definitive medical evidence demonstrating the 
loss of use of the right foot, which was dated or received 
prior to January 24, 2001.

3.  The November 1998 rating decision did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment, given the relevant 
facts known at the time of the decision; a review of the 
evidence before the regional office (RO) at the time of the 
November 1998 rating decision does not compel the conclusion 
that reasonable minds could only agree that entitlement to 
grant of a total schedular rating based on the loss of use of 
both feet, to include an award of special monthly 
compensation based on such loss of use, was warranted on the 
basis of such evidence.


CONCLUSION OF LAW

The criteria for an earlier effective date than January 24, 
2001, for entitlement to a determination that the veteran has 
loss of use of both feet, to include on the basis of clear 
and unmistakable error in the January 24, 2001 rating 
decision, are not met.  38 U.S.C.A. §§ 1114(l), 5110(a) (West 
2002); 38 C.F.R. §§ 3.105(a), 3.350, 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been advised as to the 
evidence necessary to substantiate his claim.

First, the October 2002 rating decision advised the veteran 
that entitlement to service connection for loss of use of 
both feet was granted effective January 24, 2001, the date on 
which medical evidence (Department of Veterans Affairs (VA) 
podiatrist's report) showed that there was loss of use of 
both feet.  A March 2003 statement of the case continued the 
denial of the claim, also noting that there was no evidence 
earlier than the January 24, 2001 VA medical report that 
showed the veteran's partial right foot amputation was 
equivalent to complete loss of use of the foot.  

Thereafter, pursuant to the Board's remand of October 2004, 
the RO provided the veteran with a November 2004 letter that 
outlined the evidence the veteran needed to provide to 
substantiate his claim either based on the existence of an 
earlier unadjudicated claim or CUE with respect to the rating 
decision that assigned the original ratings for the veteran's 
bilateral foot disabilities in November 1998.  The veteran 
was also advised of the respective obligations of VA and the 
veteran in obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Finally, the June 2005 supplemental statement of the case 
advised the veteran that there was a reasonable basis for the 
November 1998 decision that did not assign benefits based on 
the loss of use of both feet, and that therefore a finding of 
CUE as to the decision's failure to award such benefits was 
not warranted.  The supplemental statement of the case also 
noted that the record did not reflect an informal or formal 
claim for loss of both feet filed prior to the November 1998 
rating decision.  

Although the November 2004 VCAA notice letter came after the 
October 2002 rating decision that assigned the effective date 
of January 24, 2001, it should be noted that VA's General 
Counsel has held that VA is not required to provide 
38 U.S.C.A. § 5103(a) notice with regard to "downstream 
issues" such as effective date claims ((VAOPGCPREC 8-2003 
(December 22, 2003)), and to the extent the veteran's claim 
is based on CUE, the VCAA is not even applicable ((Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc)).  In 
addition, while the November 2004 letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The veteran has also not indicated any 
intention to provide any additional evidence in support of 
his claim.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

A November 1998 rating decision assigned a 30 percent rating 
for amputation of the right great toe, effective from January 
1994, a 40 percent rating for left foot amputation, effective 
from January 1998, and special monthly compensation for 
anatomical loss of one foot, effective from January 1998.  

Evidence before the adjudicators at the time of the November 
1998 rating decision included the results from February 1998 
VA examination that revealed that following right great toe 
amputation in November 1993, the veteran underwent 
transmetatarsal amputation of the right foot in May 1994.  
However, loss of use was not found, as only a 30 percent was 
assigned for the right foot disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171, which provided a maximum 
rating of 30 percent for the amputation of the great toe with 
removal of the metatarsal head.  Other relevant diagnostic 
codes provided a 40 percent rating for amputation of the 
forefoot, proximal to the metatarsal bones (more than one-
half of metatarsal loss) (Diagnostic Code 5166), and a 40 
percent rating for loss of use of the foot (Diagnostic Code 
5167).  

Evidence that was of record at the time of the November 1998 
rating decision also included a June 1995 VA X-ray report 
that noted interval removal of the first through the fifth 
digits and interval removal of part of the distal epiphysis 
of the second metatarsal along with the distal few 
centimeters of the right third, fourth, and fifth 
metatarsals.  It was also noted that the proximal three and 
one-half centimeters of the right first metatarsal still 
remained.

September 1999 VA examination revealed that the veteran was 
able to walk with a prosthetic device for his left leg and a 
cane.

An October 2002 rating decision advised the veteran that 
entitlement to service connection for loss of use of both 
feet was granted effective January 24, 2001, the date on 
which a VA podiatrist's report showed that there was loss of 
use of both feet.

There is no definitive medical evidence demonstrating the 
loss of use of the right foot, which was dated or received 
prior to January 24, 2001.

It is the veteran's contention that the criteria for loss of 
use of both feet and, in turn, special monthly compensation 
based on such loss of use, were met at the time of the 
November 1998 rating decision, and that the November 1998 
rating decision involved CUE to the extent that it only 
assigned a 30 percent rating for the right foot disability 
and special monthly compensation based on the loss of use of 
only the left foot.  


II.  Analysis

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  

The error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

Additional or "special" monthly compensation is warranted for 
certain service-connected disability, to include loss of use 
of the foot or feet, as specified by the provisions of 38 
U.S.C.A. §§ 1114(k, l) and 38 C.F.R. § 3.350.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

Also considered as loss of use of a foot under the provisions 
of 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  Here, since the record does not reflect a formal 
or informal claim for benefits for the loss of both feet 
other than the claim that was adjudicated in the rating 
decision that is the subject of this appeal, absent a finding 
of CUE, the effective date for benefits based on such loss of 
use would be the currently assigned date of January 24, 2001.  

With respect to the veteran's claim of CUE, it is clear that 
the determination by the RO that the criteria for loss of use 
of both feet were met was based upon evidence which was not 
of record at the time of the November 1998 rating decision, 
in particular the VA medical report dated in January 2001 
specifically finding loss of function due to the veteran's 
right and left foot disabilities.  This evidence was clearly 
not of record at the time of the November 1998 rating 
decision, and cannot be used as a basis for a finding of 
clear and unmistakable error.  Russell, 3 Vet. App. 310 
(1992); Damrel, 6 Vet. App. at 242 (1994).  Similarly, none 
of evidence added to the claims file since the November 1998 
rating decision may be used as a basis for a finding of CUE.  
Id.

A review of the evidence which was of record at the time of 
the November 1998 rating decision, to include the February 
1998 VA examination report, which noted the veteran's right 
foot amputation with otherwise unremarkable findings, does 
not lead to the conclusion that it is "undebatable" that the 
criteria for a "loss of use" of both feet were met.  In 
short, it is not definitively demonstrated by the evidence 
from the February 1998 VA examination, or any other medical 
evidence before the adjudicators at the time of the November 
1998 rating decision, that no effective function remained in 
the foot other than that which would be equally served by an 
amputation stump below the right knee with use of a suitable 
prosthetic appliance.  

While the Board has carefully considered the assertions of 
the veteran, to include the veteran's sworn testimony at the 
April 2004 hearing before the Board, the Board finds that the 
statutory and regulatory provisions, most particularly the 
criteria for rating disabilities codified in the VA Schedule 
for Rating Disabilities, were correctly applied by the 
adjudicators at the time of the November 1998 rating 
decision, and that this decision was the product of 
reasonable rating judgment.  Therefore, the Board concludes 
that the November 1998 rating decision was not the product of 
clear and unmistakable error.  38 C.F.R. § 3.105; Damrel v. 
Brown, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310.

As a result, and since it is also not shown that entitlement 
to a finding that loss of use of both feet was demonstrated 
by any evidence dated or received prior to January 24, 2001, 
an earlier effective date for this additional benefit cannot 
be assigned.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).


ORDER

Entitlement to an effective date earlier than January 24, 
2001, for the grant of a total schedular rating based on the 
loss of use of both feet and special monthly compensation 
under 38 U.S.C.A. § 1114(l), to include on the basis of CUE 
in a November 1998 rating decision, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


